DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/24/2022 has been entered.
 
Response to Amendment
The Amendment filed on 02/24/2022 has been entered. Claims 1-12 remain pending in the application. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation “phosphine oxide derivative have electron-absorption ability”.  It is unclear how this claim is intended to be interpreted as this term does not have a clear definition in the art. The only mention of this property in the specification is at the bottom of page 8 of the specification as filed 01/29/2019 that only states that the phenyl phopshine derivative has such a property in most common organic solvents. For the purpose of the application of prior art the claim will be interpreted to require electron transport ability. 

Claims 2-12 depend from claim 1 and are rejected for the same reason. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 3, 6-9 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Kroeber et al (US 2014/0197401) (Kroeber) in view of Lee et al (US 2012/0068168) (Lee).

In reference to claims 1-3 and 12, Kroeber teaches an organic electroluminescent device comprising an anode, a cathode, an emitting layer, an electron transporting layer, and an electron injection layer wherein the electron injection layer can include CsF (see e.g. Kroeber [0133]) wherein the electron transporting layer comprises a mixture of at least two materials (Kroeber [0080]) and wherein the emission layer comprises a host and a dopant (Kroeber [0125]), wherein the electron transporting layer includes a first material ETM1 that is preferably a phosphine oxide compound, for example, compound 60 as shown below, (Kroeber [0052] [0069]) and wherein the host material is mixture of two or more matrix materials for example a carbazole derivative and a phosphine oxide derivative (Kroeber [0099]) and where the second electron transport material layer is a material that does not significantly participate in charge transport in the electron transport layer and is preferably a carbazole derivative (Kroeber [0070] [0077]).  


    PNG
    media_image1.png
    160
    298
    media_image1.png
    Greyscale


Given that Kroeber discloses the device configuration that encompasses the presently claimed device, including wherein the electron transport layer comprises compound 60 and a carbazole derivative sand the emitting layer comprises a host that is a phosphine oxide and/or carbazole derivative, it therefore would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application, to use the device configuration, which is both disclosed by Kroeber and encompassed within the scope of the present claims and thereby arrive at the claimed device. 

Kroeber does not expressly teach that the host material of the light emitting layer and the second electron transport material ETM2 is the instantly claimed materials. Kroeber does specifically exemplify carbazole compounds that also include phosphine oxide groups (see e.g. compound 6 Kroeber [0078]). 

With respect to the difference, Lee teaches compounds that are useful as bipolar host materials in electroluminescent devices that are composed of carbazole groups and phosphine oxide groups, for example compound 31 as shown below. Lee teaches that these compounds have hole transport properties (i.e. would not be expected to significantly contribute to electron transport in an ETL as described by Kroeber) (Lee [0010]) and further teaches that their use improves thermal stability and efficiency in organic EL devices (Lee [0257]). 


    PNG
    media_image2.png
    251
    375
    media_image2.png
    Greyscale

In light of the motivation of using the compound 31 as described above, it would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to use the compound 31 as the carbazole and phosphine oxide material as the host and as the ETM2 in the device of Kroeber as described by Lee in order to improve thermal stability and efficiency and thereby arrive at the claimed invention. 

Kroeber in view of Lee does not specifically state that the compound 31 posesses “electron-absoprtion ability” as instantly claimed. However, the compound 31 is identical in structure to the claimed material CzPO2 and the properties of a material are inherent to that material. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  See MPEP 2112.01 (I). Recitation of a newly disclosed property does not distinguish over a reference disclosure of the article or composition claims. General Electric v. Jewe Incandescent Lamp Co., 67 USPQ 155. Titanium Metal Corp. v. Banner, 227 USPQ 772. Applicant bears responsibility for proving that reference composition does not possess the characteristics recited in the claims. In re Fitzgerald, 205 USPQ 597, 195 USPQ 430.
	
For Claim 1: Reads on a device with the claimed structure wherein carbazole host derivative reads on the hole transporting material, compound 31 in the light emission layer reads on the first phenyl phosphine oxide derivative (CzPO2), the dopant is the guest material, the electron transport layer reads on the electron transport layer wherein compound 60 is the second phenyl phosphine oxide derivative (Dspiro-PO) and  the carbazole compound 31 reads third phenyl phosphine oxide derivative (CzPO2, and the CsF layer reads on the electron injection layer. 
For Claim 2: Reads on Dspiro-PO.
For Claim 3: Reads on CsF.  
For Claim 12: Reads on a phosphorescent material. 

In reference to claim 4, Kroeber in view of Lee teaches the device as described above for claim 1 and further teaches that the anode is comprised of ITO (Kroeber [0084]).  It would have been obvious to have selected from well known and taught materials for the anode composition of the device. 

In reference to claim 6, Kroeber in view of Lee teaches the device as described above for claim 1 and further teaches that the dopant is included in low concentrations relative to host materials within the claimed range, e.g. 5% (Kroeber [0125]). It would have been obvious to have selected from the exemplified dopant concentrations of Kroeber. 

In reference to claim 7, Kroeber in view of Lee teaches the device as described above for claim 1. Kroeber does not expressly teach what the ratio of the two host materials are. When faced with a mixture, one of ordinary skill in the art would be motivated by common sense to select a 1:1 ratio, a ratio that falls within the presently claimed amount, absent evidence of unexpected or surprising results. Case law holds that "[h]aving established that this knowledge was in the art, the examiner could then properly rely... on a conclusion of obviousness, 'from common knowledge and common sense of the person of ordinary skill in the art within any specific hint or suggestion in a particular reference.'" In re Bozek, 416 F.2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969) (See MPEP 2143).

In reference to Claim 8, Kroeber in view of Lee teaches the device as described above for claim 1. Kroeber gives many examples of the ETM wherein many of these examples are included at a ratio of exactly 1:1. It would have been obvious to have selected from the exemplified concentrations of Kroeber.

In reference to claim 9, Kroeber in view of Lee teaches the device as described above for claim 1 and further teaches that the device includes a hole injection and hole transport layer as instantly claimed (Kroeber [0080])

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kroeber in view of Lee as applied to claim 1 above and further in view of Hosokawa (US 2002/0045061).

In reference to claim 5, Kroeber in view of Lee teaches the device as described above for claim 1. Kroeber does not expressly teach that the carbazole compound is TCTA but points to Hosokawa (referred to in Kroeber by family member JP 2004288381 Kroeber [0099]) for examples of carbazole matrix materials for use therein. 

With respect to the difference, Hosokawa teaches compounds for host materials in organic EL devices that are preferably compounds including the compound (42) as shown below (Hosokawa [0077]).  Hosokawa further teaches that the devices that use this as the host material of the EML have superior heat resistance and improved lifetime (Hosokawa [0149]). 

It would have been obvious to the ordinarily skilled artisan to have selected from among the taught materials in Hosokawa for use in the device of Kroeber in view of Lee as Kroeber specifically points to Hosokawa as teaching materials that are preferred for use in that purpose and to have further selected from among the preferred embodiments of Hosokawa to arrive at the instantly claimed devices. That is, the substitution of the compound 42 of Hosokawa for the carbazole host of Kroeber, absent unexpected results, would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application with the predictable result improving heat resistance and lifetime. The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (See MPEP § 2143, B).	

Claims 10-11 is rejected under 35 U.S.C. 103 as being unpatentable over Kroeber in view of Lee and further in view of Lee et al (US 2007/0108893) (Lee2).

In reference to claim 10, Kroeber in view of Lee teaches the device as described above for claim 9 and teaches that the hole injection layer can be compounds that are employed in accordance with the prior art in these layers (Kroeber [0102]).

Kroeber in view of Lee does not expressly teach that the hole transport layer comprises the claimed material PEDOT:PSS. 

With respect to the difference, Lee2 teaches PEDOT:PSS as a well known hole injection material for use in organic light emitting devices (Lee2 [0010]). 

The substitution of the PEDOT:PSS of Lee2 for the hole injection material of Kroeber in view of Lee, absent unexpected results, would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application with the predictable result of injecting holes to the light emitting layer. The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (See MPEP § 2143, B).	

In reference to claim 11, Kroeber in view of Lee teaches the device as described above for claim 9 and teaches that the hole transport layer can be compounds that include arylamines (Kroeber [0103]).

Kroeber in view of Lee does not expressly teach that the hole transport layer comprises the claimed arylamine polymer TFB. 

With respect to the difference, Lee2 teaches TFB as a well known hole transport material for use in organic light emitting devices (Lee2 [0010]). 

The substitution of the TFB of Lee2 for the hole transport material of Kroeber in view of Lee, absent unexpected results, would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application with the predictable result of transporting holes to the light emitting layer. The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (See MPEP § 2143, B).	
Response to Arguments
Applicant's arguments filed 02/24/2022 have been fully considered but they are not persuasive.

Applicant initially argues that Kroeber teaches that the material ETM2 is preferably a material which does not or does not significantly participate in electron transport in the electron-transport layer and that as such this material does not have “electron-absorption ability”. As stated herein above, the term electron-absorption ability is not common in the art and does not have any clear meaning. As the claim is being interpreted to require the compound to have electron-transport ability it will be treated as this is the argument at hand. This argument has been fully considered but not found to be convincing for at least the following reasons. Initially, the claimed property is of the material itself and not that of a specific layer of the device. Kroeber teaches that in the device, when both materials are present, that the ETM2 does not significantly participate in charge transport. This is not because the material itself does not have the ability to transport electrons but because the material ETM1 is better suited to electron transport given the specific energy levels, e.g. the LUMO energy level, of the materials selected. An electron can be more efficiently transferred to the ETM1 from the electron injection material than it can to ETM2 and so ETM2 does not significantly take part in charge transport within the layer. Essentially, ETM2 is acting as a charge blocking material within the electron transport layer.  Furthermore, Applicant has required that the compound of the exact structure be a compound that has the property and therefore, regardless of the teaching of Kroeber and Lee, the compound CzPO2 or compound 31 of Lee has the claimed property inherently, even if such a property is unrecognized specifically by the prior art.  Applicant further argues that the desired effect is not taught specifically citing that the goal of the instant claims is to prevent alkali metal ions from diffusing out of the electron injection layer. While the prior art may teach alternative motivations for making specific material selections, that does not mean that the selections themselves are any less obvious. 

Applicant further argues that Lee teaches compounds that have hole transport properties and that such compounds therefore repel electrons and do not have ‘electron-absorption ability’.  This argument has been fully considered and not found convincing. Lee specifically teaches that the compounds are bipolar hosts meaning that they are able to participate both in hole and electron transport. Applicant has pointed to no teaching in the prior art of record or elsewhere that suggest that such materials repel electrons. Furthermore, as stated before, the compound 31 is one of three specific materials that are instantly claimed to be present and to have such a property as ‘electron-absorption ability’.  

Applicant further argues that the art does not teach that the identical material is used in both layers. This argument has been fully considered but not found convincing for at least the following reasons. Applicant’s claims are drawn to devices with known materials in a known arrangement of device layers where the art provides motivation to use such materials together as claimed. As stated in the rejections of record, the art provides sufficient motivation for selection of each material in each layer as presented thus resulting in the same material present in the two layers as claimed. In the absence of unexpected results arraigning from the specific selection of such materials in comparison with the prior art. The instant specification does not provide any working examples of the claimed devices or comparative examples to demonstrate results of the claimed device beyond that what would be expected. 

Applicant also argues that the art cited teaches away from the claimed invention but has provided no specific teaching in any recited reference to support such an assertion. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sean M DeGuire whose telephone number is (571)270-1027.  The examiner can normally be reached on Monday to Friday, 7:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer A. Chriss can be reached on (571) 272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Sean M DeGuire/Examiner, Art Unit 1786